      Case 1:20-cv-09788-VEC-KHP Document 43 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            04/16/2021
EMERY MUKENDI WAFANA &
ASSOCIATES, P.C.,                                               ORDER RESCHEDULING CASE
                                                                MANAGEMENT CONFERENCE
                                      Plaintiff,
                                                                   20-CV9788 (VEC) (KHP)
                        -against-


 CONSOLIDATED EDISON COMPANY OF NY and
 DR. ELENA BRUCK MD,

                                     Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       The Case Management Conference scheduled for Tuesday, April 27, 2021 at 11:00 a.m.

is hereby rescheduled to Wednesday, April 28, 2021 at 3:00 p.m. Counsel for the parties are

directed to call Judge Parker’s court conference line at the scheduled time. Please dial (866)

434-5269, Access code: 4858267.

SO ORDERED.

Dated: New York, New York
       April 16, 2021




                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
